Citation Nr: 1329718	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  10-48 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection under 38 U.S.C.A. § 1151 for a dental disorder.  

2.  Entitlement to service connection under 38 U.S.C.A. § 1151 for a lower spinal disability.  


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1954 to September 1957.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Portland, Oregon Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

The Board will decide the Veteran's claim to service connection for a dental disorder below.  The claim to service connection for a lower spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the claims on appeal.  A review of the documents in the electronic file reveals that no new medical evidence pertaining to the service connection claim for a dental disorder has been added to the record since the most recent Supplemental Statement of the Case (SSOC) dated in January 2013.  However, with regard to the service connection claim for a lower spine disorder, new evidence has been added to the record since the January 2013 SSOC.  The Virtual VA electronic claims file contains VA treatment records pertaining to lower back surgery the Veteran underwent in April 2013.  The records will further addressed in the REMAND section of the decision below.  38 C.F.R. §§ 19.31, 20.1304(c) (2012). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's dental disability was reasonably foreseeable and did not result from faulty treatment furnished by VA.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a dental disorder have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the Veteran was provided all required notice in a letter mailed in October 2008 prior to the adjudication of the claim in the September 2009 rating decision on appeal.   

Regarding the duty to assist, the Veteran's service treatment records (STRs) are associated with his claims files, and pertinent, available post-service treatment records (including VA and private records) have been secured.  Furthermore, VA obtained a VA compensation examination report addressing the claim for service connection under 38 U.S.C.A. § 1151, which indicates a review of the claims file, and which contains an opinion assessing the Veteran's claim.  The Veteran has not identified any other pertinent evidence that remains outstanding.  Accordingly, the Board concludes that VA has complied with its duty to assist the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993). 
  
The Board will therefore address the merits of the claim to service connection for a dental disorder under 38 U.S.C.A. § 1151.

Service Connection under 38 U.S.C.A. § 1151

The Veteran asserts entitlement to compensation for a dental disorder pursuant to 38 U.S.C.A. § 1151.  He claims that faulty VA treatment of periodontal disease, to include a delay in treatment, led to the loss of his teeth.  He also claims that the dentures that VA provided to him have been inadequate.    

The appropriate legal standard for claims for compensation under 38 U.S.C.A. § 1151  filed on and after October 1, 1997, as in this case, provides that compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002). 

From the plain language of this statute, it is clear that, to establish entitlement to benefits under 38 U.S.C.A. § 1151, all three of the following factors must be shown: (1) disability/additional disability, (2) VA hospitalization, treatment, surgery, examination, or training was the cause of such disability, and (3) there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an unforeseen event. 

Effective September 2, 2004, 38 C.F.R. § 3.361 relating to section 1151 claims was promulgated for claims filed on or after October 1, 1997, such as this claim.  See 69 Fed. Reg. 46,426 (2004) (codified as amended at 38 C.F.R. § 3.361 (2011)).  In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(1). 

38 C.F.R. § 3.361(d)  states that the proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the United States Court of Appeals for Veterans Claims (Court) found that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted into the record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In this matter, the evidence of record establishes that the Veteran has experienced an additional disability.  Over the course of several years, between 1998 and 2005, his teeth were extracted by VA.  The extractions occurred pursuant to VA treatment of a dental disorder that reportedly related to diabetes for which the Veteran also receives VA treatment.  Neither the dental disorder nor the diabetes has been service connected.  38 C.F.R. §§ 3.303, 3.381 (2012).  That he has lost all of this teeth, and has been prescribed with dentures by VA, is not in doubt.  In other words, the Veteran's loss of all of his teeth do to prescribed extractions was the reasonably foreseeable result of the treatment.  

The question before the Board is whether the loss of teeth, or claimed inadequate dentures, is the result of faulty VA care.  The claims file contains one medical opinion addressing the Veteran's assertions.  In a July 2009 VA compensation examination report of record, a VA dentist (maxillofacial prosthodontist) commented on the Veteran's claim.  Before doing so, the examiner indicated that he reviewed the Veteran's claims file.  The examiner summarized relevant evidence regarding the Veteran's care, to include noting that the Veteran was treated by VA on multiple occasions between 1998 and 2005.  In 1999, the Veteran was diagnosed with periodontal disease which, in the ensuing years, led to bone loss, abscesses, individual tooth extraction and the provision of partial prosthetic devices, eventual total maxillary and mandibular extractions from 2004 to 2005, and finally the prescription of upper and lower dentures.  

In response to the Veteran's assertions that his tooth loss was due to faulty VA care, the July 2009 examiner stated that the Veteran's extractions were due to his periodontal disease and that "[p]eriodontal disease is a bacterial infection and is not related to fabrication or usage of a removable prosthesis (denture or partial)."  The examiner noted the joint diagnosis of diabetes and periodontal disease, and stated that "[a]ppropriate therapy was performed to maintain dentition as long [as] possible."  In sum, the examiner indicated that diabetes-related periodontal disease, not faulty VA care, led to the loss of teeth.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).   

The VA examiner's July 2009 medical opinion is not challenged in the record by another medical professional.  Nevertheless, the Board has considered the lay opinions of record from the Veteran, which assert that faulty VA treatment resulted in the loss of teeth and complications related to defective dentures.    

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

However, on the question before the Board, the lay opinions of record are of limited probative value.  The dental disorders at issue involve internal pathologies that are beyond the capacity for lay observation.  Their etiologies and their development cannot be determined through observation or by sensation such as seeing or feeling.  The Veteran is simply not competent to render a medical opinion regarding the way in which his periodontal disease developed, or whether the medical treatment provided to him resulted in a worsening of that disorder to such an extent that extraction resulted.  He does not have the training and expertise to provide medical evidence connecting VA treatment to disorders in his mouth.  He cannot competently state that what VA did either caused his disorders, or expedited them.  On these essentially medical questions, the medical evidence is of more probative value.  And the medical evidence clearly indicates that, though the Veteran may have experienced extraction of his teeth coincident with VA treatment, the extractions and the dentures were not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital treatment, or that either was an event not reasonably foreseeable.  

Moreover, the assertion that untimely VA dental treatment amounted to faulty care is not persuasive.  

As such, the preponderance of the evidence is against the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a dental disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Compensation under 38 U.S.C.A. § 1151 for a dental disorder is denied.


REMAND

With regard to the 38 U.S.C.A. § 1151 claim for compensation for a lower spine disability, the Board finds additional medical inquiry warranted.  In particular, the Veteran should be provided a comprehensive physical examination of his lower spine pursuant to a VA compensation examination conducted by a medical professional.  

The record now contains a July 2009 VA report addressing the Veteran's claim.  The examiner did not physically examine the Veteran, however.  Instead, the examiner reviewed the claims file and then offered an opinion that the Veteran's lower spine has not been affected by faulty VA treatment.    

Based on a review of the record, the Board finds the July 2009 report and opinion inadequate.  In short, the July 2009 examiner does not sufficiently address the crux of this particular claim - that a VA-administered "spinal tap" in the late 1990s either caused or aggravated a lower spine disability.  In the July 2009 VA report, the examiner appears to contest the Veteran's claim to have undergone a spinal tap, even though VA treatment records indicate that the Veteran did in fact undergo such a procedure.  

A compensation examination report and opinion should be based on the evidence of record, and on an examination of the Veteran to determine, inter alia, whether, first, he underwent a VA-administered spinal tap in the late 1990s, second, whether such a procedure caused or aggravated a lower spine disability, and third, whether the additional or aggravated spine disability is due to faulty VA care.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Provide the Veteran with a VA examination to determine the nature and etiology of his lower spine disorder(s).  The claims file should be forwarded to an appropriate specialist for review.  The examiner should address whether the Veteran has any current disability (or residuals) due to a VA-administered "spinal tap" in the late 1990s.  The examiner is asked to specifically state whether the evidence indicates - based on an examination of the Veteran's lower spine area and on a review of the Veteran's claims file - that the Veteran did in fact undergo such a procedure.  The examiner is also asked to specifically state whether a "spinal tap" caused or aggravated (beyond the normal progress of the disorder) a lower spine disorder.    

If it is determined that the Veteran did undergo such a procedure which has caused residuals, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any residuals of the "spinal tap" is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA treatment; or was an additional disability that was not reasonably foreseeable.  

2.  After completion of the above, review the expanded record, to include the VA treatment records submitted into the record since the January 2013 SSOC, and determine if the claim can be granted.  If the claim remains denied, issue a SSOC and afford the Veteran an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


